Citation Nr: 1524397	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss in excess of 10 percent prior to June 2, 2014, and 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1956 to October 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which increased the Veteran's rating for his service-connected bilateral hearing loss disability from noncompensable to 10 percent effective from the October 2011 date of claim.  In a November 2014 rating decision, the RO increased the Veteran's rating to 30 percent, effective June 2, 2014. 

The Veteran presented testimony at a Board hearing in June 2014, and a transcript of the hearing is associated with his claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to June 2, 2014, the Veteran's service-connected bilateral hearing loss manifested no more than Level II impairment in the right ear and Level VII impairment in the left ear.

2.  After June 2, 2014, the Veteran's service-connected bilateral hearing loss manifested no more than Level VI impairment in the right ear and Level VI impairment in the left ear.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 10 percent prior to June 2, 2014 for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for the assignment of a rating in excess of 30 percent from June 2, 2014 for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was sent in a December 2011 letter. 

VA has also met its duty to assist.  The RO has obtained all of the Veteran's service treatment and VA treatment records.  The Veteran underwent VA examinations in January 2012 and August 2014.  The examiners reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the
time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.

The Veteran's service-connected bilateral hearing loss has been evaluated under Diagnostic Code (DC) 6100 and has been rated at 10 percent, effective October 26, 2011.  In a November 2014 rating decision, the RO increased the Veteran's rating to 30 percent, effective June 2, 2014.  The Veteran seeks an increased rating for both time periods. 

The Veteran underwent a VA audiological examination in January 2012.  The examination revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
60
75
LEFT
25
35
70
80
85

The puretone average for the right ear was 56 dB and the puretone average for his left ear was 68 dB.  Speech recognition was 84 percent for the right ear and 60 percent for the left ear.  

The January 2012 examination rendered decibel averages and speech discrimination scores that correlate with Level II impairment in the right ear and Level VII for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a 10 percent rating is warranted.

The Veteran was afforded another VA examination in August 2014.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
70
80
LEFT
45
55
80
85
90

The puretone average for the right ear was 66 dB and the puretone average for his left ear was 78 dB.  Speech recognition was 72 percent for the right ear and 68 percent for the left ear.  

The August 2014 examination rendered decibel averages and speech discrimination scores that correlate with Level VI impairment in the right ear and Level VI for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a 30 percent rating is warranted.

An audiologist must provide a description of the functional effects caused by hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, the August 2014 VA examiner noted the Veteran has impaired hearing and currently wears VA-issued hearing aids.  The January 2012 VA examiner reported no significant effects on the Veteran's occupation or daily activities.  Taken together, the Board finds these descriptions sufficient. 

The Board finds that the preponderance of evidence is against a rating in excess of 10 percent prior to June 2, 2014.  As stated above, the January 2012 audiometric examination results show decibel averages and speech discrimination scores that correlate with Level II impairment in the right ear and Level VII for the left ear, which corresponds with a 10 percent rating.  Therefore, there is no evidence that the Veteran's service-connected bilateral hearing loss warranted a rating in excess of 10 percent.  

The Board also finds that Veteran is not entitled to a rating in excess of 30 percent after June 2, 2014.  The August 2014 VA examination results reveal decibel averages and speech discrimination scores that correlate with Level VI impairment in the right ear and Level VI for the left ear.  This level of impairment corresponds with a 30 percent rating.  There is no evidence that the Veteran is entitled to a higher rating. 

In reaching this conclusion, the Board has considered an evaluation conducted by a VA audiologist in June 2014.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
70
75
LEFT
45
45
75
85
90

The puretone average for the right ear was 66 dB and the puretone average for his left ear was 74 dB.  Speech recognition was 60 percent for the right ear and 56 percent for the left ear.  

The June 2014 examination rendered decibel averages and speech discrimination scores that correlate with Level VII impairment in the right ear and Level VIII for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a 40 percent rating is warranted.  However, it is not entirely clear whether all VA protocols for audiological evaluations for compensation purposes were followed.  The VA audiologist failed to describe the functional effects caused by the Veteran's hearing disability.  Furthermore, the evaluation also appears to be an outlier as it is inconsistent with the record as a whole.  The Veteran's speech discrimination scores were much lower during the June 2014 examination, than in the August 2014 or January 2012 VA examinations.  Thus, the June 2014 examination is of less probative value, and greater weight is given to the VA examinations. 

The Board has considered the Veteran's assertion that his bilateral hearing loss warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, lay opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

With regard to extraschedular considerations, the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, the Veteran has not made any assertions of unemployability due to his hearing loss and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to an increased rating for bilateral hearing loss in excess of 10 percent prior to June 2, 2014 is denied.  

Entitlement to an increased rating for bilateral hearing loss in excess of 30 percent from June 2, 2014 is denied.  


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


